           Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 1 of 8



ERIC J. HEIMANN
Wyoming State Bar No. 6-4504
Assistant United States Attorney
District of Wyoming
P.O. Box 668
Cheyenne, WY 82001
(307) 772-2124
eric.heimann@usdoj.gov

                          IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                           Plaintiff,

          v.                                                   Case No. 17-CR-124-J

 GIBSON CONDIE,

                           Defendant.

               GOVERNMENT’S OPPOSITION TO DEFENDANT’S PETITION
                      TO AWARD FIRST STEP ACT BENEFITS

        Defendant Gibson Condie is serving a 36-month prison sentence imposed by this court

following his conviction for healthcare fraud. The Defendant agreed to this stipulated, below-

guidelines sentence as part of a c1C plea agreement with the government. See Plea Agreement,

Doc. 39. Despite agreeing to serve 36 months, and receiving significant credit against this sentence

already, the Defendant has filed a letter-petition demanding special treatment under the First Step

Act of 2018, Publ. L. No. 115-391 (2018). Specifically, the Defendant wants this court: (1) to

award him “165 days of programming credit” against his sentence; (2) to “direct that [his] Home

Confinement Eligibility date be recalculated to be December 2, 2019”; and (3) “order that [he]

begin home confinement on that date.” FSA Pet. at 3. FSA Pet., Doc. 102.

        The United States, by and through Assistant United States Attorney Eric Heimann, opposes

the petition. It must be denied because this court does not have the power to grant the sentencing
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 2 of 8




credits and home confinement demanded by the Defendant. Even if this court could do what the

Defendant asks, he is not yet entitled to any of the claimed benefits. At bottom, the Defendant

seeks to jump the line of other prisoners awaiting First Step Act benefits and get out of prison

before he is entitled to under the Act or this court’s sentence.

                                   THE FIRST STEP ACT OF 2018

       As relevant here, the First Step Act required the Attorney General to create an evidence-

based risk and needs assessment system to (among other things) determine recidivism risk of each

prisoner and the type and amount of evidence-based recidivism reduction programming

appropriate for each prisoner. 18 U.S.C. § 3632(a). The Act also set out various rewards for

prisoners who participated in approved programs, id. at § 3632(d), and penalties for prisoners who

violated program or prison rules, id. at § 3632(e). Eligible prisoners who successfully complete an

approved program or productive activities earn time credits against their sentence. Id. at

§ 3632(e)(4). An “evidence-based recidivism reduction program” is one that “has been shown by

empirical evidence to reduce recidivism or is based on research indicating that it is likely to be

effective in reducing recidivism,” and “is designed to help prisoners succeed in their communities

upon release from prison.” Id. at § 3635(3). A “productive activity” is one “that is designed to

allow prisoners determined as having a minimum or low risk of recidivating to remain productive

and thereby maintain a minimum or low risk of recidivating.” Id. at § 3635(5).

       The Attorney General published the required risk and needs assessment system on July 19,

2019. See https://nij.ojp.gov/sites/g/files/xyckuh171/files/media/document/the-first-step-act-of-

2018-risk-and-needs-assessment-system_1.pdf (last viewed November 25, 2019). The Act gives

the Attorney General 180 days following release of the risk and needs assessment system to


                                                  2
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 3 of 8




complete an initial assessment of each prisoner and begin to assign prisoners to programs based

on that determination. 18 U.S.C. § 3621(h)(1)(A). This period will run on January 15, 2020. The

Act requires the Attorney General to “implement and complete the initial intake and risk and needs

assessment for each prisoner (including for each prisoner who was a prisoner prior to the effective

date of [the Act], regardless of the prisoner’s length of imposed term of imprisonment….” Id.

Nothing in the Act requires the Attorney General to give any particular prisoner or set of prisoners

priority during the initial assessment period.

       The Act provides for a 2-year phase-in period from the release of the assessment system

within which the Bureau of Prison (BOP) must provide programs and productive activities for all

prisoners. Id. at § 3621(h)(2). The phase-in period runs on July 19, 2021. Unlike initial

assessments, during this phase-in period, BOP must give priority for recidivism reduction

programs and productive activities to prisoners based upon proximity to release date. Id. at

§ 3621(h)(3).

       As to pre-release custody, the Act authorizes BOP “to place a prisoner in home

confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”

Id. at § 3624(c)(2). The Defendant was sentenced to 36 months in prison, so BOP may place him

in home confinement for no more than 3.6 months. “The Bureau of Prisons shall, to the extent

practicable, place prisoners with lower risk levels and lower needs on home confinement for the

maximum amount of time permitted under this paragraph [§ 3624(c)(2)].” Id.

       Although the First Step Act makes significant changes to the federal penal system, it does

not give district courts any new powers to determine time credits or to require a prisoner to be

imprisoned by BOP in a particular place or in a particular manner.


                                                 3
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 4 of 8




                                            ARGUMENT

       The Defendant claims that he is entitled to 165 days of programming credit and therefore

he is eligible for home confinement beginning December 2, 2019. FSA Pet. at 2-3. He further

claims that he is entitled to home confinement as soon as he is eligible. Id. The Defendant admits,

however, that he comes to this court without pursuing any administrative remedies. Id. at 2. He

further admits that he has yet to be assessed, and the statutory phase-in period has not run. Id. at

2-3. All of this dooms the Defendant’s petition.

       1. This Court does not have jurisdiction to grant time credits or place the Defendant
          into home confinement.

       When a person is sentenced to a term of imprisonment, that person shall be committed to

the custody of the Bureau of Prisons. 18 U.S.C. § 3621(a). And the “Bureau of Prisons shall

designate the place of the prisoner’s imprisonment….” Id. at § 3621(b). Similarly, the First Step

Act authorizes BOP—no one else—to place a prisoner in home confinement. Id. at § 3624(c)(2).

The Act’s time-credit provisions are expressed in a passive voice that does not immediately

identify who is empowered to grant the credits: “A prisoner, except for an ineligible prisoner under

subparagraph (D), who successfully completed evidence-based recidivism reduction programming

or productive activities, shall earn time credits as follows….” Id. at § 3632(h)(4)(A). But the Act

requires the Attorney General to develop the risk and needs assessment system that awards credit

for successful completion of programming and activities, and requires the BOP to implement the

provisions. See id. at § 3632. And the Supreme Court has held that a passively-voiced sentencing

statute empowers BOP, not the sentencing court, to award prior custody time credits under 18

U.S.C. § 3585. United States v. Wilson, 503 U.S. 329 (1992). Therefore, it is BOP—and no one

else—who can award First Step Act time credits in the first instance.

                                                   4
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 5 of 8




       As the Tenth Circuit has stated, “a federal district court does not have the authority to grant

credits against federal sentences; rather, such authority lies exclusively with the BOP, whose

decisions are then subject to appeal and ultimately judicial review.” United States v. Chavez, 723

F.3d 1226, 1231 n.2 (10th Cir. 2013) (emphasis in original), citing Wilson, 503 U.S. at 335; see

also United States v. Pineyro, 112 F.3d 43, 45 (2d Cir. 1997); United States v. McGee, 60 F.3d

1266, 1272 (7th Cir. 1995); United States v. Checchini, 967 F.2d 348, 349–50 (9th Cir. 1992).

Instead, an inmate must exhaust his administrative remedies, and only then may he seek review

via a 28 U.S.C. § 2241 habeas petition. See al-Marri v. Davis, 714 F.3d 1183, 1184-86 (10th Cir.

2013) (describing procedural history of inmate’s challenge to BOP good-conduct credit

determination); see also United States v. Callahan, 800 F.3d 422, 426 (8th Cir. 2015); United

States v. Nyhuis, 211 F.3d 1340, 1345 (11th Cir. 2000); Rogers v. United States, 180 F.3d 349,

357 (1st Cir. 1999); McClain v. Bureau of Prisons, 9 F.3d 503, 505 (6th Cir. 1993); Checchini,

967 F.2d at 350; United States v. Gabor, 905 F.2d 76, 78 n.2 (5th Cir. 1990).

       The same logic applies the home-confinement decision because it is delegated by Congress

to BOP. An aggrieved inmate’s recourse is to challenge the decision administratively, and then

petition under 28 U.S.C. § 2241 to the federal district court where he is incarcerated.

       Here, the Defendant admits that he has not attempted any administrative remedies. FSA

Pet. at 2. Therefore, this court does not have jurisdiction to grant him the relief he seeks and his

petition must be denied.

       2. Even if this court could grant the requested benefits, the Defendant is not entitled
          to any special treatment under the First Step Act.




                                                 5
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 6 of 8




       Under the terms of the Act, the Defendant is not yet entitled to the time credits and home

confinement he demands. BOP is still implementing the Act as authorized by Congress. The

Defendant has no right to force earlier action just because it may benefit him.

       The Defendant’s calculation of programming-time credits and supposed entitlement to

home confinement beginning December 2 depends on his classification as a low- or minimal-risk

offender. He claims to have been told he will qualify as minimal risk—and he may—but BOP

hasn’t classified him yet. And the Attorney General has until January 15, 2020, to complete that

classification. Whatever benefits Congress intended the Defendant to receive, Congress also

intended to give the government time to develop an assessment system and complete assessments

of all prisoners. Since the Defendant’s assessment has not been completed, and the government

has until mid-January to complete it, he is not yet entitled to any benefits that depend on a low- or

minimal-risk classification. Such benefits include the time credits and home confinement he now

demands.

       Similarly, the Defendant admits that BOP has not determined what qualifies as “30 days

of programming” for purposes of the First Step Act. FSA Pet. at 2. Therefore, the Defendant’s

claim for 165 days of time credit depends on his determination that his tutoring and apprenticeship

hours count as evidence-based recidivism reduction programming or productive activities as

defined by the Act. Again, the 2-year phase-in period for BOP to provide qualifying programs and

activities does not run until July 2021. Until then, the Defendant has no statutory right to have his

activities designated or treated as recidivism reduction programming or productive activities.

       The Defendant recognizes the phase-in period, but claims that it should not apply to his

facility because FPC-Yankton already offers programming opportunities for 100% of its inmates.


                                                 6
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 7 of 8




FCA Pet. at 3. There are two problems with this argument. First, there is nothing in the First Step

Act (or any other federal law) that requires BOP to award time credits in a particular facility when

there are programming opportunities for all of the inmates in that facility. Second, having programs

for all inmates does not make those programs “evidence-based recidivism reductions programs”

under the First Step Act. Nor does it require BOP to adopt the Defendant’s method for counting

program hours—and to do so right now.

       Finally, the Defendant demands home confinement beginning December 2, 2019, but

claims that his release date remains September 1, 2020, so he is not receiving a sentence reduction.

FSA Pet. at 3. This is disingenuous. The Defendant’s sentence was 36 months, so he may receive

no more than 3.6 months in home confinement. See 18 U.S.C. § 3624(c)(2). Therefore, the only

way the Defendant can be placed in home confinement on December 2 is if he is to be released in

mid-March. This may be the result after the Defendant is assessed and BOP calculates his

programming credits—or it may not—only time will tell. What is certain now is that the Defendant

is demanding a sentence reduction from this court under the guise of granting him time credits

under the First Step Act.

                                           CONCLUSION

       In his petition, the Defendant demands special treatment. He demands this special

treatment based on his desire to go home sooner than he is otherwise entitled to do so. He cloaks

his arguments in the First Step Act and “Congressional intent,” but he is not yet entitled to any

more than he has already received under the Act. Impatient, he demands to be moved to the front

of line—and ushered out the prison door—ahead of other prisoners and without pursuing the

administrative remedies available to him. He further demands that the court impose upon BOP his


                                                 7
         Case 2:17-cr-00124-ABJ Document 103 Filed 12/02/19 Page 8 of 8




determination of programming-time credit and his determination that his activities qualify as

recidivism reduction programming under the Act. This court cannot and should not acquiesce to

the Defendant demands. The Defendant’s petition should be—and must be—denied.



       Respectfully submitted this 2nd day of December, 2019.



                                               MARK A. KLAASSEN
                                               United States Attorney

                                       By:       /s/Eric J. Heimann
                                               ERIC J. HEIMANN
                                               Assistant United States Attorney



                                CERTIFICATE OF SERVICE

       This is to certify that on this 2nd day of December, 2019, I served true and correct copies

of the foregoing motion upon counsel of record via CM/ECF, and upon Defendant Gibson Condie

via certified U.S. Mail to the following address.

       Inmate Gibson Condie
       Reg. # 16697-091
       FPC-Yankton
       PO Box 700
       Yankton, SD 57078


                                                     /s/Louisa G. Cruz
                                              United States Attorney’s Office




                                                    8
